Order entered December 18, 2013




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-01052-CR

                              RONALD TERRELL FLOYD, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-11185-M

                                           ORDER
        The Court GRANTS court reporter Belinda Baraka’s December 15, 2013 request for an
extension of time to file the reporter’s record. We ORDER Ms. Baraka to file the reporter’s
record within THIRTY DAYS of the date of this order.
        The clerk’s record is overdue. Accordingly, we ORDER the Dallas County District
Clerk to file the clerk’s record by JANUARY 6, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Belinda Baraka, official court reporter, 194th Judicial District Court; Gary Fitzsimmons, Dallas
County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and
to counsel for all parties.



                                                     /s/   DAVID EVANS
                                                           JUSTICE